DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 106717030 A): (English translation), Alcatel-Lucent), in view of Wu et al., (International Publication Number: WO 2016/119232 A1).

Regarding Claim 1,	 Alcatel-Lucent discloses a method, comprising: (Alcatel-Lucent:  Alcatel-Lucent is the closest reference which discloses a communication method and apparatus (page 8-12, emphasis paragraphs 45 to 83), and specifically discloses: performing a mapping of a symbol to a resource element, such that a mapping for a first message configured to use a second number of transmission resources by a mapping offset of a number of resource units wherein the first number is different from the second number; the first number of transmission resources include a total aggregated resource (TAR) that is different from a TAR included in the second number of transmission resources; the TAR is based on an aggregation level (AL) and the number of repetitions, wherein the AL indicates the number of control channel elements in a channel bearing an associated message, and the number of repetitions indicates the number of retransmissions of the associated message over time; a physical downlink control channel (E)PDCCH comprises repetition within a subframe in the form of AL; UE is expected to blindly detect the AL by conducting multiple decoding trials with different ALs and different time-frequency locations in a subframe; for coverage enhancement, in addition to the existing repetition within a subframe, an (E)PDCCH is also repeated in the time domain by using multiple subframes, repetition (RT) will be referred to as the repetition in the time domain, and the AL is referred to as the repetition within a sub-frame; the total number of (E)CCEs (referred to as the TAR;  TAR = RTxAL wherein the TAR represents the number of transmission resources for a message; in addition to the AL and a message size, the UE may need to blindly detect the number of repetitions i.e. a TAR value used by an eNB for specific UE can depend on a coverage level required by the UE and the message size; given variable repetitions and multiple TAR values in Fig. 4, a candidate with AL = 2 is considered and here for TAR = 32, the number of repetition is 16)
receiving, by a terminal device (Alcatel-Lucent, Fig. 3, UE 200, Page 7-8), a control channel; (Alcatel-Lucent, Page 8-9, Physical downlink control channel (PDCCH) or enhanced physical downlink control channel (E)PDCCH)
detecting, by the terminal device (Alcatel-Lucent ,Fig. 3, UE 200, Page 7-8), the control channel; (Alcatel-Lucent, Page 8-9, Physical downlink control channel (PDCCH) or enhanced physical downlink control channel (E)PDCCH)
determining, by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, Page 7-8), for transmitting the control channel, wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data channel; (Alcatel-Lucent, Page 8-9, Physical downlink control channel (PDCCH) or enhanced physical downlink control channel (E)PDCCH)
determining, by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, Page 7-8), a quantity of times of retransmission of the data channel based on a first mapping relationship and for transmitting the control channel, wherein the first mapping relationship is between the size of the resource for transmitting the control channel and (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, Figs. 3-4, and 8, Page 8-12, For coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E)PDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe.  (E) sum (being referred to as total polymerization resource (TAR)) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
receiving, by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, Page 7-8), the data channel based on the quantity of times of retransmission of the data channel.  (Alcatel-Lucent, Figs. 3-4, and 8, Page 8-12, For coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E) PDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe.  (E) sum (being referred to as total polymerization resource (TAR)) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
The reference Alcatel-Lucent is not explicit about a size of the resource.
However, Wu in combination with reference Alcatel-Lucent disclose about a size of the resource. (Wu, [0029] One of the benefits is that size of resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E)PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E)PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of reference Alcatel-Lucent prior to the effective filing date of an application of the claimed invention with that of Wu so that teachings on resource size be included in a method.  The motivation to combine the teachings of Wu would enable to reduce the resource size in time domain, reduce times of retransmission, and would increase the coverage.  (Wu, Abstract, [0001]-[0004], [0029], and [0034])

Regarding Claim 2,	 The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the first mapping relationship is predefined, or obtained by the terminal device (Alcatel-Lucent, Fig. 3, UE 200, Page 7-8) by receiving a radio resource control message from a network device (Alcatel-Lucent, Fig. 2, eNB 100, Page 7).  (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related)

Regarding Claim 3,	 The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel.  (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)
 
Regarding Claim 4,	The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a quantity of times of retransmission of the control channel. (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)
  
Regarding Claim 5,	The combination of Alcatel-Lucent and Wu disclose the method according to claim 1, wherein the size of the resource for transmitting the control channel is a product of a quantity of control channel elements used to transmit the control channel and a quantity of times of retransmission of the control channel. (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)
 
Regarding Claim 6,	 The combination of Alcatel-Lucent and Wu disclose the method according to claim 5, wherein the quantity of control channel elements used to (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)
 
Regarding Claim 7,	 The combination of Alcatel-Lucent and Wu disclose the method according to claim 5, wherein a quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in time domain.  (Alcatel-Lucent, Fig. 8, Page 10-12 Times of repetitions or retransmission, Time Domain/Time Migration, and EPDCCH)

Regarding Claim 8,	 The combination of Alcatel-Lucent and Wu disclose the method according to claim 5, wherein a quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in frequency domain. (Alcatel-Lucent, Fig. 8, Page 10-12 Times of repetitions or retransmission, Time Domain, and EPDCCH, frequency domain is common knowledge in the art)
  
Regarding Claim 9,	Alcatel-Lucent discloses an apparatus, comprising: (Alcatel-Lucent, Fig. 3, UE 200, Page 7-8)
a receiver (Alcatel-Lucent, Fig. 3, receiver (antenna) 250, Page 7-8), configured to receive a control channel, wherein the control channel carries a first parameter, and the first parameter is used to control transmission of data on a data (Alcatel-Lucent, Figs. 3-4, and 8, Page 8-12, For coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E)PDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe.  (E) sum (being referred to as total polymerization resource (TAR)) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
a processor; and (Alcatel-Lucent, Fig. 3, Processor 200, Page 8)
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: (Alcatel-Lucent, Fig. 3, Computer readable recording medium, Page 8)
detecting the control channel; and for transmitting the control channel; and (Alcatel-Lucent, The UE has a transmitter which transmits the control channel)
determining a quantity of times of retransmission of the data channel based on a first mapping relationship and the size of the resource for transmitting the control channel, wherein the first mapping relationship is for transmitting the control channel and the quantity of times of retransmission of the data channel; and (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, Figs. 3-4, and 8, Page 8-12, For coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E)PDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe.  (E) sum (being referred to as total polymerization resource (TAR)) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
wherein the receiver (Alcatel-Lucent, Fig. 3, receiver (antenna) 250, Page 7-8) is further configured to receive the data channel based on the quantity of times of retransmission of the data channel.  (Alcatel-Lucent, Figs. 3-4, and 8, Page 8-12, For coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E)PDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe.  (E) sum (being referred to as total polymerization resource (TAR)) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
  The reference Alcatel-Lucent is not explicit about determining a size of the resource /between the size of resource.
However, Wu in combination with reference Alcatel-Lucent disclose about determining a size of the resource /between the size of resource. (Wu, [0029] One of the benefits is that size of resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E)PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E)PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of reference Alcatel-Lucent prior to the effective filing date of an application of the claimed invention with that of Wu so that teachings on determining a size of the resource / between the size of resource be included in a method.  The motivation to combine the teachings of Wu would enable to reduce the resource size in time domain, reduce times of retransmission, and would increase the coverage.  (Wu, Abstract, [0001]-[0004], [0029], and [0034])

Regarding Claim 10,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the first mapping relationship is predefined. (Alcatel-Lucent, Figs. 5-7, and 9-10, are mapping related, page 9-12)

 Regarding Claim 11,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the receiver is further configured to obtain the first mapping relationship by receiving a radio resource control message from a network device (Alcatel-Lucent, Fig. 2, eNB 100, Page 7, Figs. 5-7, and 9-10 are mapping related, page 9-12)
 
Regarding Claim 12,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)
 
Regarding Claim 13,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a quantity of times of retransmission of the control channel. (Alcatel-Lucent, Figs. 8-10, page 9-12, Wu, [0029], [0034] size of the resource)
  
Regarding Claim 14,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 9, wherein the size of the resource for transmitting the control channel is a product of a quantity of control channel elements used to transmit the control channel and a quantity of times of retransmission of the control channel. (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12, Wu, [0029], and [0034] size of the resource)
 
Regarding Claim 15,	The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 14, wherein the quantity of control channel elements used to transmit the control channel is greater than 1, and the control channel elements (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)
 
Regarding Claim 16,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 14, wherein the quantity of times of retransmission of the control channel is a quantity of times of retransmission of the control channel in time domain, or a quantity of times of retransmission of the control channel in frequency domain. (Alcatel-Lucent, Fig. 8, Page 10-12 Times of repetitions or retransmission, Time Domain, and EPDCCH, frequency domain is common knowledge in the art)
 
Regarding Claim 17,	 Alcatel-Lucent discloses an apparatus, comprising: (Alcatel-Lucent, Fig. 2, eNB 100, Page 7, Here the examiner is interpreting an apparatus as BS/eNB)
a processor; and (Alcatel-Lucent, Fig. 2, Processor 110, Page 7)
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:  (Alcatel-Lucent, Fig. 2, Computer readable recording medium, Page 7)
For transmitting a control channel, wherein the control channel carries a first parameter, the first parameter is used to control transmission of data on a data channel, and a first mapping relationship exists for transmitting the control channel and a quantity (Alcatel-Lucent, Figs. 5-7, and 9-10 are mapping related, Figs. 3-4, and 8, Page 8-12, For coverage enhancement, outside the existing repetition (that is AL) in subframe, also weighted in the time domain using multiple subframes Multiple (E)PDCCH.  In the document, R is repeated; Repetition in the time domain will be referred to as AL will be referred to as the repetition in subframe.  (E) sum (being referred to as total polymerization resource (TAR)) of (E) CCE (CCE or ECCE) of PDCCH message.  TAR represents the quantity of the transfer resource for message)
 sending the control channel and the data channel.   (Alcatel-Lucent, The BS or eNB has a transmitter which transmits the control channel)
 The reference Alcatel-Lucent is not explicit about determining a size of the resource / between the size of the resource.
However, Wu in combination with reference Alcatel-Lucent disclose about determining a size of the resource / between the size of the resource. (Wu, [0029] One of the benefits is that size of resource block assignment (RBA) field and size of modulation and coding scheme (MCS) field be reduced.  Thus, a compact DCI design be used to reduce repetition number of the associated physical control channel, [0034] DCI size, Under coverage enhancement, single DCI size and maximum aggregation level be used to reduce the number of (E)PDCCH blind decoding, and using the maximum aggregation level also reduce the number of (E)PDCCH repetitions.  One repetition number corresponding to the single DCI size and the maximum aggregation level is semi-statically configured for PDCCH repetitions)
(Wu, Abstract, [0001]-[0004], [0029], and [0034])

Regarding Claim 18,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 17, wherein the first mapping relationship is predefined, or the program further includes instructions for notifying a terminal device of the first mapping relationship using a radio resource control message.  (Alcatel-Lucent, Figs. 5-7, and 9-10, page 9-12 are mapping related)

 Regarding Claim 19,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 17, wherein the size of the resource for transmitting the control channel is a quantity of control channel elements used to transmit the control channel, or a quantity of times of retransmission of the control channel, or a product of the quantity of the control channel elements used to transmit the control channel and the quantity of times of retransmission of the control channel. (Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)
  
Regarding Claim 20,	 The combination of Alcatel-Lucent and Wu disclose the apparatus according to claim 19, wherein the quantity of the control channel elements used to transmit the control channel is greater than 1, and the control channel elements belong to at least one control resource set.  ((Alcatel-Lucent, Fig. 3, Page 8 Control Channel Element (CCE), The number of CCE is referred to as its CCE polymerizations level or referred to as polymerization level (AL), and can be 1, 2, 4 or 8 continuous CCE (logic sequence, Page 9 and 10 CCE or ECCE, also Figs. 6 and 7, Page 12)

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a)	CN101500259A, The reference has related disclosure to the application.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463